                          Case 18-10512-KBO            Doc 2590-1         Filed 05/25/21         Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
             In re:                                                )   Chapter 11
                                                                   )
             Zohar III, Corp., et al.,1                            )   Case No. 18-10512 (KBO)
                                                                   )
                                               Debtors.            )   Jointly Administered
                                                                   )
                                                                   )   Objection Deadline: June 14, 2021 at 4:00 p.m. (ET)

                           NOTICE OF FILING OF STAFFING AND COMPENSATION
                           REPORT OF FTI CONSULTING, INC. FOR THE PERIOD OF
                           APRIL 1, 2021 THROUGH AND INCLUDING APRIL 30, 2021

                      PLEASE TAKE NOTICE that, in accordance with that certain Order Authorizing and

        Approving, Nunc Pro Tunc to May 21, 2018, the Agreement With FTI Consulting, Inc. to Provide

        (i) Michael Katzenstein as the Debtors’ Chief Restructuring Officer, (ii) Hourly Temporary Staff,

        and (ii) Services Related Thereto, entered on June 11, 2018 (the “Retention Order”), FTI

        Consulting, Inc. (“FTI”) has filed its staffing and compensation report for the period of April 1,

        2021 through and including April 30, 2021 (the “Staffing and Compensation Report”) with the

        United States Bankruptcy Court for the District of Delaware (the “Court”).

                      PLEASE TAKE FURTHER NOTICE that objections, if any, to the Staffing and

        Compensation Report (each, an “Objection”) must be made in accordance with the Retention

        Order and must be filed and served upon the undersigned counsel so as to be received on or before

        June 14, 2021 at 4:00 p.m. (ET) (the “Objection Deadline”).




        1
          The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
        III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
        II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
        Consulting, Inc., New York, NY 10036.
28165720.1
                      Case 18-10512-KBO       Doc 2590-1     Filed 05/25/21     Page 2 of 2




                  PLEASE TAKE FURTHER NOTICE that in the event an Objection is raised and not

        consensually resolved between the Debtors, FTI, and the objecting party, all compensation

        reported in this Staffing and Compensation Report shall be subject to review by the Court.

                  PLEASE TAKE FURTHER NOTICE that, subject to any Objections as set forth above

        and in the Retention Order, the Debtors are authorized, but not directed, to pay, in the ordinary

        course of business, all amounts invoiced by FTI for fees and expenses incurred in connection with

        FTI’s retention.



             Dated: May 25, 2021              YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                              /s/ Shane M. Reil
                                              James L. Patton, Jr. (No. 2202)
                                              Robert S. Brady (No. 2847)
                                              Michael R. Nestor (No. 3526)
                                              Joseph M. Barry (No. 4221)
                                              Ryan M. Bartley (No. 4985)
                                              Shane M. Reil (No. 6195)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com
                                                      sreil@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




28165720.1

                                                       2
